Battery electrode foil for the manufacture of lithium-ion accumulators
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-10 and 18-19 in the reply filed on October 21, 2022 is acknowledged. The traversal is on the ground(s) that “search and examination of an entire application can be made without serious burden”.  This is not found persuasive because this application is a 371 application and the unity of invention, rather than the search/examination burden, should be considered. Thus, the argument is not persuasive. The requirement is still deemed proper and is therefore made FINAL.
Group II, claims 11-17 are canceled by Applicant. Claims 1-10 and 18-19 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jan. 29 and Feb. 18, 2021, and Jan. 19, May 3, Jun. 8, and Jul. 29, 2022 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 10 are objected to because of the following:
The recitations in parentheses of claims 3 and 10 do not limit the scopes of the claims. If the recitations are intended to be limited, the parentheses should be removed.
The full name of the term “IACS” recited in claim 3 should be provided.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The recitation “in each case” in claim 1 is unclear, rendering the claim(s) indefinite.
2) The term “preferably” or “in particular” recited in claims 9, 10, 18 and 19 renders the claims indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9, 10, 18 and 19 recite broad range/recitation(s), and the claims also recite narrower statements of the range/limitation(s). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3) In claim 10, no definitions are claimed for the “Rp0.2” and “A100”, rendering the claim indefinite. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
4) Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 USC §112(b). Claim 18 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP §2173.05 (q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20150248973 A1, hereafter Suzuki).
Regarding claim 1, Suzuki teaches a battery electrode foil comprising an aluminum alloy (Abstract), wherein the aluminum alloy has the following composition in weight percent (See at least Abstract, [0015] and [0019]):
0-0.1% of Si, 0.03-0.1% of Fe, 0-0.01% of Cu, 0.005-0.02% of Ti, 99.85% or more of Al ([0019], 0.02% or less of Mn, 0.02% or less of Mg, and 0.02% or less of Cr ([0024]). These ranges overlap those corresponding ranges as claimed, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Suzuki further teaches the aluminum alloy may contain impurities such as Ni, Zn, B, V, Zr and the like and each of the impurities may be 0.02% or less and a total amount is 0.07% or less. The ranges of 0.02% or less and 0.07% or less overlap the claimed “a maximum of 0.05%” and “a maximum of 0.15%”, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Suzuki further teaches a similar manufacturing process of the aluminum alloy, including homogenizing treatment, hot rolling and cold rolling (at least: [0033]). The claimed characteristics or properties “the battery electrode foil has intermetallic phases of a diameter length of 0.1 to 1.0 µm with a density of ≤ 9500 particles/mm2” is reasonably expected. A similar process is expected to produce the same or at least similar results/effects. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01.
Regarding claim 2, Suzuki teaches the battery electrode foil according to claim 1, wherein the battery electrode foil has an electrical conductivity of 60% IACS or more ([0029]), overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Suzuki teaches the battery electrode foil according to claim 1, wherein the battery electrode foil has a tensile strength of greater than 175 MPa ([0026]), overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Suzuki teaches the battery electrode foil according to claim 1, and does not disclose the presence of carbon in the battery electrode foil, therefore reading on a carbon coverage of < 5 mg/m2.
Regarding claims 7-8 and 10, Suzuki teaches the battery electrode foil according to claim 1, the claimed limitations in these claims represent characteristics or properties of the battery electrode foil. Since Suzuki teaches the substantially identical battery electrode foil, the claimed characteristic or properties are reasonably expected. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 9, Suzuki teaches the battery electrode foil according to claim 1, wherein the battery electrode foil may have a thickness of 6 to 30 µm ([0033]), overlapping the instantly claimed 8 to 20 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 18, Suzuki teaches a method of using the battery electrode foil according to claim 1 as a current collector foil for the manufacture of a lithium-ion capacitors, for example ([0001]). 
Regarding claim 19, Suzuki teaches an accumulator (e.g., lithium-ion secondary batteries, [0001]-[0002]) having a current drain, made of a battery electrode foil according to claim 1. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, and further in view of Furuya et al. (JP 2014205886 A, whose English machine translation is being employed for citation purposes, hereafter Furuya).
Regarding claim 4, Suzuki teaches the battery electrode foil according to claim 1, but is silent on a surface roughness of the battery electrode foil. However, in the same field of endeavor, Furuya discloses a similar battery electrode foil with a surface roughness of 0.3 µm or less on both sides of the battery electrode foil (See: the second paragraph from bottom on page3). The range of 0.3 µm or less would prevent breaking and cracking of the battery electrode foil resulting from locally concentrated tension when applying active material paste on the battery electrode foil (See: the second paragraph from bottom on page3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Furuya into Suzuki such that the surface roughness on both sides of the battery electrode foil is in a range of 0.3 µm or less, for the benefit of preventing breaking and cracking of the battery electrode foil on which an active material paste is applied. The range of 0.3 µm or less overlaps the range as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Suzuki in view of Furuya teaches the battery electrode foil according to claim 4, and further discloses that the roughness on one side of the battery electrode foil is larger than the roughness on the other side (See: the first paragraph on page 4). Since the roughness on both sides can be 0.01, 0.05, 0.10, 0.11, 0.15, 0.19, 0.20, 0.25, 0.29 and 0.30 (See: the second paragraph from bottom on page3). When the roughness on one side is 0.20, for example, and the roughness on the other side is 0.19, for example, the difference in surface roughness on both sides of the battery electrode foil is 0.01 µm, which reads on at most 0.03 µm as instantly claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 21-22 of U.S. Patent No. 11495801 in view of Suzuki. The Suzuki reference discloses that Cr and Zn can be used in a battery electrode foil ([0024]) and thus are functional equivalents. It would have been obvious to one of ordinary skill in the art to use Zn to replace Cr in the battery electrode foil of the instant application, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727